Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gilberto Miguel Gonzalez-Herrera, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal of the Immigration Judge’s decision denying Gonzalez-Herrera’s application for cancellation of removal. We have thoroughly reviewed the administrative record and Gonzalez-Herrera’s contentions and conclude that we lack jurisdiction over the petition for review. See 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D) (2012); Sorcia v. Holder, 648 F.3d 117, 124-25 (4th Cir.2011); Okpa v. INS, 266 F.3d 313, 317 (4th Cir.2001). We therefore dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.